DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-21 are pending in this application. Claims 1, 6, 14, 15 are currently amended. Claims 3-5, 7-13 are original. Claims 16-21 were previously presented. Claim 2 is cancelled.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. Upon further search and/or consideration, prior art Wang (US 9281758 B1) figure 3 teaches the power limiting circuit of claims 1, 14 and 16. Please see detailed rejection below.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 line 2, “an integrated circuit” should be –the integrated circuit--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862), and further in view of Wang (US 9281758 B1).
Regarding claim 1, Worley teaches an integrated circuit (abstract, integrated circuits)  comprising a plurality of input pins (i.e. power pins Vdd1, Vdd2… VddN) (fig. 2) and at least one output pin (i.e. Vsub 205) (fig.2), the integrated circuit including a hot-plug protection circuit (column 2 lines 55-56, multiple power supply ESD protection), wherein the hot-plug protection circuit comprises: a plurality of electrical connections (implicit, as seen in fig.2), wherein input pins in the plurality of input pins are electrically coupled to a common node (i.e. Vesd 240) (fig.2) in the hot-plug protection circuit via respective electrical connections in the plurality of electrical connections (implicit, as seen in fig.2); clamping circuitry (i.e. BIGFET CLAMP 200) (fig.2) coupled between the common node and the at least one output pin (implicit, as seen in fig.2), the clamping circuitry being activatable as a result of a voltage spike applied across the clamping circuitry (column 3 lines 11-12, function of a transient clamp is to turn on only when the voltage changes very rapidly), wherein the plurality of electrical connections and the clamping circuitry provide respective current discharge paths between the input pins in the plurality of input pins and the at least one output pin (e.g. current discharge path is from Vdd1 to Vsub, Vdd2 to Vsub … VddN to Vsub) (fig.2), the respective current discharge paths configured to become conductive as a result of a voltage spike (column 3 lines 11-12, function of a transient clamp is to turn on only when the voltage changes very rapidly) applied to any of the input pins in the plurality of input pins being transferred to the common node via the respective electrical connection in the plurality of electrical connections electrically coupling any of the input pins to the common node (implicit).
Worley does not teach, a power limiting circuit coupled between the at least one output pin of the integrated circuit and a reference pin and comprising an electronic switch coupled between the at least one output pin of the integrated circuit and the reference pin, and wherein the electronic switch comprises an MOS transistor, a capacitor coupled between a gate and a source of the MOS transistor, a first resistor coupled between the gate and a control terminal of the electronic switch, and a second resistor coupled between the source and the control terminal of the electronic switch.
Wang teaches in a similar field of endeavor of handling inrush current, a power limiting circuit (i.e. inrush current limiting circuit) (fig.3) coupled between the at least one output pin of the integrated circuit (e.g. pin at electrode 318) (fig.3) (also refer to column 5 lines 29-31, transistor Q1 may include a power transistor packaged in one of a variety of discrete SMT packages) and a reference pin (e.g. pin at ground terminal 311) (fig.3) and comprising an electronic switch coupled (i.e. transistor Q2) (fig.3) between the at least one output pin of the integrated circuit and the reference pin (implicit, as seen in fig.3), and wherein the electronic switch comprises an MOS transistor (column 5 lines 40-41, transistor Q2 includes a 30V N-channel power MOSFET), a capacitor (i.e. capacitor C6) (fig.3) coupled between a gate (e.g. gate electrode 321 of transistor Q2) (fig.3) and a source (e.g. source electrode 322 of transistor Q2) (fig.3) of the MOS transistor (implicit, as seen in fig.3), a first resistor (i.e. resistor R9) (fig.3) coupled between the gate and a control terminal (e.g. terminal between R3, R7 and R9) (fig.3) of the electronic switch (implicit, as seen in fig.3), and a second resistor (i.e. resistor R7) (fig.3) coupled between the source and the control terminal of the electronic switch (implicit, as seen in fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the power limiting circuit in Worley, as taught by Wang, as it provides the advantage of protecting the main circuit from inrush currents.
Regarding claim 6, Worley and Wang teach an electronic device (Worley, column 1 lines 32-33, ESD devices for IC's for mixed signal applications), comprising: the integrated circuit according to claim 1; and the power limiting circuit coupled between the at least one output pin of the integrated circuit and the reference pin and comprising a high-impedance current path (Wang, e.g. path through resistor R6) (fig.3) between the at least one output pin of the integrated circuit and the reference pin (Wang, implicit, as seen in fig.3).
Regarding claim 7, Worley and Wang teach the electronic device of claim 6, wherein the power limiting circuit comprises a low-impedance current path (Wang, e.g. path through transistor Q2) (fig.3) (Wang, also refer to column 7 lines 41-42, turning-on transistor Q2 will ensure a low impedance path) in parallel to the high-impedance current path (Wang, implicit, as seen in fig.3), the low- impedance current path being activatable as a function of an activation signal (Wang, e.g. signal out of delay circuit 326) (fig.3) (Wang, also refer to column 7 lines 25-26, values of resistor R9 and capacitor C6 are chosen such that transistor Q2 turns-on), the activation signal being indicative of whether the integrated circuit operates in normal operating conditions or not (Wang, column 7 lines 15-20, In various embodiments, after coupling the inrush current limiting circuit 300 to a power source … and thus turn-on of transistor Q2).
Regarding claim 8, Worley and Wang teach the electronic device of claim 7, wherein the activation signal is provided as an output signal of the integrated circuit (Worley, e.g. signal from Vsub 205) (fig.2).
Regarding claim 9, Worley and Wang teach the electronic device of claim 7, comprising a delay-generating circuit network (Wang, e.g. delay circuit 326) (fig.3) in a signal propagation path of the activation signal (Wang, e.g. path comprising gate of transistor Q2) (fig.3), the delay-generating circuit network being configured to delay propagation of the activation signal (Wang, column 7 lines 25-26, values of resistor R9 and capacitor C6 are chosen such that transistor Q2 turns-on in about 200-400 ms).
Regarding claim 10, Worley and Wang teach the electronic device of claim 6, wherein the integrated circuit comprises an integrated circuit chip (Worley, title, Apparatus For Coupling Multiple Independent On-chip Vdd Busses To An ESD Core Clamp) and the power limiting circuit is provided external to the integrated circuit chip (Wang, column 4 lines 44-46, inrush current limiting circuit 300 includes … input voltage, such as from the AC power source 120).
Regarding claim 11, Worley and Wang teach the electronic device of claim 10, comprising a printed circuit board (Wang, column 4 lines 40-41, Various embodiments may also include the use of a printed circuit board (PCB)) having the integrated circuit mounted thereon (Wang, implicit) and comprising the power limiting circuit external to the integrated circuit (Wang, column 4 lines 44-46, inrush current limiting circuit 300 includes … input voltage, such as from the AC power source 120), the power limiting circuit coupled between the at least one output pin of the integrated circuit and a reference pin of the printed circuit board (Wang, implicit).
Regarding claim 14, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 15, the method is rejected for the same reasons as stated in claim 6.
Regarding claim 16, it is rejected for the same reasons as stated in claims 1 and 6.
Regarding claim 17, Worley and Wang teach the integrated circuit of claim 16, wherein the plurality of electrical connections coupling the input pins in the plurality of input pins to the common node in the hot-plug protection circuit comprise respective diodes (Worley, e.g. diode 210, diode 260) (fig.2) coupled between the respective pins in the plurality of input pins and the common node (Worley, implicit, as seen in fig.2).
Regarding claim 21, Worley and Wang teach the integrated circuit of claim 16, wherein the plurality of electrical connections coupling the input pins in the plurality of input pins to the common node in the hot-plug protection circuit comprise only a single respective diode (Worley, e.g. diode 210) (fig.2) coupled between the respective pin in the plurality of input pins and the common node (Worley, implicit, as seen in fig.2).

Claims 3, 4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862) and Wang (US 9281758 B1), and further in view of Avery (US6501632B1).
Regarding claim 3, Worley and Wang teach the integrated circuit of claim 1, wherein the clamping circuitry comprises: a MOS transistor (Worley, e.g. MOSFET 402) (fig.2) having a current path between the common node and the at least one output pin of the integrated circuit (Worley, e.g. MOSFET 402 is connected between Vesd and ground) (fig.4) (From fig.2, ground is equivalent to output pin Vsub); and a diode (Worley, e.g. diode 470) (fig.2) having an anode coupled to a source terminal of the MOS transistor (Worley, e.g. anode of diode 470 is coupled to source terminal of MOSFET 402) (fig.4) and a cathode coupled to a gate terminal of the MOS transistor (Worley, e.g. cathode of diode 470 is connected to gate of MOSFET 402 via threshold detector 460 and bias network) (fig.4), the diode being configured to clamp a gate-source voltage of the MOS transistor (Worley, refer to column 5 lines 36-38, diode 470 is…. Used as a CDM attenuation capacitor).
Worley and Wang do not teach that the diode is a Zener diode.
Avery teaches Zener diodes for bias circuit in ESD protection circuit, wherein a Zener diode having an anode coupled to a source terminal of the MOS transistor (e.g. anode of Z2 connected to source terminal of NMOS) (fig.3) and a cathode coupled to a gate terminal of the MOS transistor (e.g. cathode of Z2 is connected to gate of NMOS) (fig.3), the diode being configured to clamp a gate-source voltage of the MOS transistor (refer to column 3 lines 4-5, The combination of Zener diodes Z1 and Z2 provide a defined gate bias voltage for the nMOS transistor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping circuit of Worley and Wang to include the Zener diode as taught by Avery, as it provides the advantage of better bias regulation over a wide range of load currents and input voltages at low cost.
Regarding claim 4, Worley, Wang and Avery teach the integrated circuit of claim 3, comprising a capacitance (Avery, i.e. capacitor C) (fig.3) coupled between the common node (Avery, e.g. pad 302 where drain of MOSFET is connected) (fig.3) and the gate terminal of the MOS transistor (implicit).
Regarding claim 18, it is rejected for the same reasons as stated in claim 3.
Regarding claim 19, it is rejected for the same reasons as stated in claim 4.

Claims 5, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US5654862) and Wang (US 9281758 B1), and further in view of Laber (US20120086401A1).
Regarding claim 5, Worley and Wang teach the integrated circuit of claim 1.
Worley and Wang do not teach an intended use for the integrated circuit where the integrated circuit is configured as an electronic control unit of a battery management system for controlling a battery pack.
Laber teaches an integrated circuit (i.e. IC 206) (fig.2) configured as an electronic control unit of a battery management system (abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads) for controlling a battery pack (i.e. Multicell battery 202) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the integrated circuit of Worley and Wang for a battery management system of Laber, as it provides the advantage of hot-plug event protection during load switching.
Regarding claim 12, Worley and Wang teach the electronic device of claim 6.
Worley and Wang do not teach an intended use for the integrated circuit where the integrated circuit is configured as an electronic control unit of a battery management system for controlling a battery pack.
Laber teaches an integrated circuit (i.e. IC 206) (fig.2) configured as an electronic control unit of a battery management system (abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads) for controlling a battery pack (i.e. Multicell battery 202) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the integrated circuit of Worley and Wang for a battery management system of Laber, as it provides the advantage of hot-plug event protection during load switching for a battery pack.
Regarding claim 13, Worley, Wang and Laber teach an electrically powered vehicle (Laber, refer to [0011], electrically powered system, such as an electrical vehicle), comprising: a battery pack (Laber, i.e. Multicell battery 202) (fig.2) comprising a plurality of electrical battery cells (Laber, i.e. multi cell battery 202) (fig.2); a battery management system coupled to the battery pack (implicit); and an integrated circuit (Laber, i.e. IC 206) (fig.2) (Worley, abstract, integrated circuits) according to claim 5 configured to control the battery management system (Laber, abstract, an apparatus for balancing a multi-cell battery pack has a plurality of switchable loads). 
Regarding claim 20, it is rejected for the same reasons as stated in claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        12/14/2022




	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839